DETAILED ACTION
Applicant's submission filed on 23 March 2022 has been entered.  No claims are currently amended; claims 1-20 are cancelled; no claims are previously presented; claims 21-40 have been added.  Claims 21-40 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Priority
While receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in the previous office action, should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 24, 25, 27-29, 31, 32, 34-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over NTT (“UCI multiplexing”, 3GPP Draft; R1-1716102, 3GPP, Mobile Competence Centre, 17 September 2017) in view of Bae et al. (US 2020/0045722 A1), hereafter referred Bae, in view of Tsai et al. (US 2019/0104534 A1), hereafter referred Tsai, further in view of Lin (US 2021/0160864 A1).  NTT was cited by applicant’s IDS filed 2 December 2020.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 21, NTT teaches a method, comprising:
determining, by a terminal, a mapping-affecting factor (NTT, p. 3-4, Fig. 3, Section 3; mapping pattern can be defined for a given combination of following factors: PUSCH transmission timing/duration, UCI transmission timing/duration, UCI type); and
mapping, by the terminal, the uplink control information to a physical uplink shared channel (PUSCH) based on the mapping-affecting factor (NTT, p. 3-4, Fig. 3, Section 3; UCI mapping pattern can be defined for a given combination of following factors: PUSCH transmission timing/duration, UCI transmission timing/duration, UCI type).
NTT does not expressly teach wherein the mapping-affecting factor comprises a transmission latency of uplink control information; and
wherein a time domain position to which the uplink control information is mapped to the PUSCH satisfies the transmission latency of the uplink control information.
However, Bae teaches wherein the mapping-affecting factor comprises a transmission latency of uplink control information (Bae, [0152]; the latency of the PUSCH transmission may cause the UCI to piggyback on the PUSCH for eMBB); and
wherein a time domain position to which the uplink control information is mapped to the PUSCH satisfies the transmission latency of the uplink control information (Bae, Fig. 10, [0103]; a time gap is required to have a configured guard period where the unmarked area may be used for uplink transmission in the subframe, where the guard period ensures the transmission latency is satisfied).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT to include the above recited limitations as taught by Bae in order to minimize the data transmission latency (Bae, [0103]).
NTT in view of Bae does not expressly teach wherein the mapping-affecting factor comprises a processing latency of the terminal; and
sending, by the terminal, the PUSCH to a base station.
However, Tsai teaches wherein the mapping-affecting factor comprises a processing latency of the terminal (Tsai, [0062]; the design for resource element mapping of UCI for PUSCH-based CSI reporting need to provide both high reliability and low latency for the processing of network); and
sending, by the terminal, the PUSCH to a base station (Tsai, Fig. 7, [0061]; send uplink information to the base station on PUSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT in view of Bae to include the above recited limitations as taught by Tsai in order to improve reliability of UCI (Tsai, [0062]).
NTT in view of Bae further in view of Tsai does not expressly teach wherein a time duration from a time when a physical downlink shared channel (PDSCH) is received to the time domain position is greater than the processing latency of the terminal, or a time duration from a time when a PDSCH is received to a start symbol of the PUSCH is greater than the processing latency of the terminal.
However, Lin teaches wherein a time duration from a time when a physical downlink shared channel (PDSCH) is received to the time domain position is greater than the processing latency of the terminal, or a time duration from a time when a PDSCH is received to a start symbol of the PUSCH is greater than the processing latency of the terminal (Lin, Fig. 3 and 4, [0060]-[0061]; if T0+A is less than T1+G then T2 is the starting time of transmissions).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT in view of Bae further in view of Tsai to include the above recited limitations as taught by Lin in order to determine a time value based on the processing latency (Lin, [0059]).

Regarding claim 28, NTT teaches an apparatus, comprising:
determine a mapping-affecting factor (NTT, p. 3-4, Fig. 3, Section 3; mapping pattern can be defined for a given combination of following factors: PUSCH transmission timing/duration, UCI transmission timing/duration, UCI type); and
map the uplink control information to a physical uplink shared channel (PUSCH) based on the mapping-affecting factor (NTT, p. 3-4, Fig. 3, Section 3; UCI mapping pattern can be defined for a given combination of following factors: PUSCH transmission timing/duration, UCI transmission timing/duration, UCI type).
NTT does not expressly teach one or more memories configured to store instructions; and
one or more processors coupled to the one or more memories and configured to execute the instructions to cause the apparatus to:
wherein the mapping-affecting factor comprises a transmission latency of uplink control information; and
wherein a time domain position to which the uplink control information is mapped to the PUSCH satisfies the transmission latency of the uplink control information.
However, Bae teaches one or more memories configured to store instructions (Bae, Fig. 12, [0195]-[0202]; processor and software stored in memory); and
one or more processors (Bae, Fig. 12, [0195]-[0202]; processor and software stored in memory) coupled to the one or more memories and configured to execute the instructions to cause the apparatus to:
wherein the mapping-affecting factor comprises a transmission latency of uplink control information (Bae, [0152]; the latency of the PUSCH transmission may cause the UCI to piggyback on the PUSCH for eMBB); and
wherein a time domain position to which the uplink control information is mapped to the PUSCH satisfies the transmission latency of the uplink control information (Bae, Fig. 10, [0103]; a time gap is required to have a configured guard period where the unmarked area may be used for uplink transmission in the subframe, where the guard period ensures the transmission latency is satisfied).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT to include the above recited limitations as taught by Bae in order to minimize the data transmission latency (Bae, [0103]).
NTT in view of Bae does not expressly teach wherein the mapping-affecting factor comprises a processing latency of the terminal; and
send the PUSCH to a base station.
However, Tsai teaches wherein the mapping-affecting factor comprises a processing latency of the terminal (Tsai, [0062]; the design for resource element mapping of UCI for PUSCH-based CSI reporting need to provide both high reliability and low latency for the processing of network); and
send the PUSCH to a base station (Tsai, Fig. 7, [0061]; send uplink information to the base station on PUSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT in view of Bae to include the above recited limitations as taught by Tsai in order to improve reliability of UCI (Tsai, [0062]).
NTT in view of Bae further in view of Tsai does not expressly teach wherein a time duration from a time when a physical downlink shared channel (PDSCH) is received to the time domain position is greater than the processing latency of the terminal, or a time duration from a time when a PDSCH is received to a start symbol of the PUSCH is greater than the processing latency of the terminal.
However, Lin teaches wherein a time duration from a time when a physical downlink shared channel (PDSCH) is received to the time domain position is greater than the processing latency of the terminal, or a time duration from a time when a PDSCH is received to a start symbol of the PUSCH is greater than the processing latency of the terminal (Lin, Fig. 3 and 4, [0060]-[0061]; if T0+A is less than T1+G then T2 is the starting time of transmissions).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT in view of Bae further in view of Tsai to include the above recited limitations as taught by Lin in order to determine a time value based on the processing latency (Lin, [0059]).

Regarding claim 35, NTT teaches:
determine a mapping-affecting factor (NTT, p. 3-4, Fig. 3, Section 3; mapping pattern can be defined for a given combination of following factors: PUSCH transmission timing/duration, UCI transmission timing/duration, UCI type); and
map the uplink control information to a physical uplink shared channel (PUSCH) based on the mapping-affecting factor (NTT, p. 3-4, Fig. 3, Section 3; UCI mapping pattern can be defined for a given combination of following factors: PUSCH transmission timing/duration, UCI transmission timing/duration, UCI type).
NTT does not expressly teach a non-transitory computer-readable storage medium, comprising executable instructions, wherein the executable instructions, when executed by a computer system, cause the computer system to:
wherein the mapping-affecting factor comprises a transmission latency of uplink control information; and
wherein a time domain position to which the uplink control information is mapped to the PUSCH satisfies the transmission latency of the uplink control information.
However, Bae teaches a non-transitory computer-readable storage medium, comprising executable instructions, wherein the executable instructions, when executed by a computer system (Bae, Fig. 12, [0195]-[0202]; processor and software stored in memory), cause the computer system to:
wherein the mapping-affecting factor comprises a transmission latency of uplink control information (Bae, [0152]; the latency of the PUSCH transmission may cause the UCI to piggyback on the PUSCH for eMBB); and
wherein a time domain position to which the uplink control information is mapped to the PUSCH satisfies the transmission latency of the uplink control information (Bae, Fig. 10, [0103]; a time gap is required to have a configured guard period where the unmarked area may be used for uplink transmission in the subframe, where the guard period ensures the transmission latency is satisfied).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT to include the above recited limitations as taught by Bae in order to minimize the data transmission latency (Bae, [0103]).
NTT in view of Bae does not expressly teach wherein the mapping-affecting factor comprises a processing latency of the terminal; and
send the PUSCH to a base station.
However, Tsai teaches wherein the mapping-affecting factor comprises a processing latency of the terminal (Tsai, [0062]; the design for resource element mapping of UCI for PUSCH-based CSI reporting need to provide both high reliability and low latency for the processing of network); and
send the PUSCH to a base station (Tsai, Fig. 7, [0061]; send uplink information to the base station on PUSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT in view of Bae to include the above recited limitations as taught by Tsai in order to improve reliability of UCI (Tsai, [0062]).
NTT in view of Bae further in view of Tsai does not expressly teach wherein a time duration from a time when a physical downlink shared channel (PDSCH) is received to the time domain position is greater than the processing latency of the terminal, or a time duration from a time when a PDSCH is received to a start symbol of the PUSCH is greater than the processing latency of the terminal.
However, Lin teaches wherein a time duration from a time when a physical downlink shared channel (PDSCH) is received to the time domain position is greater than the processing latency of the terminal, or a time duration from a time when a PDSCH is received to a start symbol of the PUSCH is greater than the processing latency of the terminal (Lin, Fig. 3 and 4, [0060]-[0061]; if T0+A is less than T1+G then T2 is the starting time of transmissions).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT in view of Bae further in view of Tsai to include the above recited limitations as taught by Lin in order to determine a time value based on the processing latency (Lin, [0059]).

Regarding claims 22, 29, and 36, NTT in view of Bae in view of Tsai further in view of Lin teaches the method according to claim 1, the apparatus according to claim 28, and the non-transitory computer-readable storage medium according to claim 35 above.  Further, NTT teaches wherein the uplink control information comprises at least one of channel state indicator (CSI) information, an acknowledgement (ACK) (NTT, p. 4; UCI type includes HARQ-ACK and CSI) or negative acknowledgement (NACK), the method further comprising:
NTT in view of Bae further in view of Tsai does not expressly teach reporting the processing latency of the terminal to the base station.
However, Lin teaches reporting the processing latency of the terminal to the base station (Lin, [0121]; the transceiver unit receives uplink information including the processing latency).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT in view of Bae further in view of Tsai to include the above recited limitations as taught by Lin in order to determine a time value based on the processing latency (Lin, [0059]).

Regarding claims 24, 31, and 38, NTT in view of Bae in view of Tsai further in view of Lin teaches the method according to claim 1, the apparatus according to claim 28, and the non-transitory computer-readable storage medium according to claim 35 above.  NTT in view of Bae does not expressly teach wherein the uplink control information comprises two parts of CSI information, and the two parts of information are different and mapped to different time-frequency resources.
However, Tsai teaches wherein the uplink control information comprises two parts of CSI information, and the two parts of information are different and mapped to different time-frequency resources (Tsai, Fig. 14, [0124]; CSI Part 1 and CSI Part 2 to be transmitted on PUSCH 910 and 710).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT in view of Bae to include the above recited limitations as taught by Tsai in order to improve reliability of UCI (Tsai, [0062]).

Regarding claims 25, 32, and 39, NTT in view of Bae in view of Tsai further in view of Lin teaches the method according to claim 1, the apparatus according to claim 28, and the non-transitory computer-readable storage medium according to claim 35 above.  NTT does not expressly teach wherein the PUSCH and a physical uplink control channel (PUCCH) configured to transmit the uplink control information overlap in the time domain, and wherein the PUCCH is earlier than the PUSCH,
the uplink control information is mapped to an overlapping symbol between the PUSCH and the PUCCH.
However, Bae teaches wherein the PUSCH and a physical uplink control channel (PUCCH) configured to transmit the uplink control information overlap in the time domain, and wherein the PUCCH is earlier than the PUSCH (Bae, [0173]; the PUCCH transmission may be prioritized and the PUSCH transmission may be postponed),
the uplink control information is mapped to an overlapping symbol between the PUSCH and the PUCCH (Bae, [0136]-[0137]; UCI piggyback may be performed when the number of symbols the PUSCH and PUCCH overlap with each other is greater than K).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT to include the above recited limitations as taught by Bae in order to minimize the data transmission latency (Bae, [0103]).

Regarding claims 27, 34, and 40, NTT in view of Bae in view of Tsai further in view of Lin teaches the method according to claim 1, the apparatus according to claim 28, and the non-transitory computer-readable storage medium according to claim 35 above.  NTT does not expressly teach wherein the mapping-affecting factor further comprises at least one of the following information: a subcarrier spacing of the uplink control information, a subcarrier spacing of the PUSCH, a frequency hopping status of the PUSCH, a size of a data packet in the PUSCH, whether the PUSCH and the resource configured for the uplink control information are located on a same carrier or a same bandwidth part, or a position of a reference signal of the PUSCH.
However, Bae teaches wherein the mapping-affecting factor further comprises at least one of the following information: a subcarrier spacing of the uplink control information, a subcarrier spacing of the PUSCH (Bae, [0135]; Piggybacking may be performed on a PUSCH depends on the carriers for which no grant-free resources are configured among carriers having the same or narrower subcarrier spacing than the subcarrier spacing of the PUCCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT to include the above recited limitations as taught by Bae in order to minimize the data transmission latency (Bae, [0103]).

Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over NTT in view of Bae in view of Tsai further in view of Lin as applied to claims 1, 28, and 35 above, and further in view of Ekpenyong et al. (US 2014/0192740 A1), hereafter referred Ekpenyong, further in view of Gao et al. (US 2019/0109692 A1), hereafter referred Gao.

Regarding claims 23, 30, and 37, NTT in view of Bae in view of Tsai further in view of Lin teaches the method according to claim 1, the apparatus according to claim 28, and the non-transitory computer-readable storage medium according to claim 35 above.  Further, NTT teaches wherein the uplink control information comprises at least one of an ACK or NACK (NTT, p. 4; UCI type includes HARQ-ACK and CSI).  NTT in view of Bae in view of Tsai further in view of Lin does not expressly teach wherein the transmission latency of the uplink control information is a feedback timing of the at least one ACK or NACK.
However, Ekpenyong teaches wherein the transmission latency of the uplink control information is a feedback timing of the at least one ACK or NACK (Ekpenyong, [0028]; for a backhaul link with latency greater than the HARQ-ACK feedback timing budget, the UE should be configured to transmit uplink control signaling (UCI) on a separate PUCCH for each serving eNodeB).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT in view of Bae in view of Tsai further in view of Lin to include the above recited limitations as taught by Ekpenyong in order to conserve energy at the UE (Ekpenyong, [0028]).
NTT in view of Bae in view of Tsai in view of Lin further in view of Ekpenyong does not expressly teach receiving the transmission latency from the base station.
However, Gao teaches wherein the transmission latency is a feedback timing of the at least one of ACK or NACK (Gao, Fig. 5, [0195]-[0201]; the base station determines a time domain position corresponding to ACK/NACK feedback information of each transmission where the last symbol in the subframe indicated by the first indication field satisfies the feedback delay).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT in view of Bae in view of Tsai in view of Lin further in view of Ekpenyong to include the above recited limitations as taught by Gao in order to shorten feedback delay as many as possible (Gao, [0074]).

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over NTT in view of Bae in view of Tsai further in view of Lin as applied to claims 1 and 28 above, and further in view of WO 2018/218519 A1.  WO 2018/218519 has a machine language English translation that is provided with this office action and is hereby referred Oppo.

Regarding claims 26 and 33, NTT in view of Bae in view of Tsai further in view of Lin teaches the method according to claim 1 and the apparatus according to claim 28 above.  NTT in view of Bae in view of Tsai further in view of Lin does not expressly teach wherein a subcarrier spacing of the uplink control information is different from a subcarrier spacing of the PUSCH, the uplink control information is mapped to a time domain resource that is of the PUSCH and covers the uplink control information.
However, Oppo teaches wherein a subcarrier spacing of the uplink control information is different from a subcarrier spacing of the PUSCH, the uplink control information is mapped to a time domain resource that is of the PUSCH and covers the uplink control information (Oppo, p. 20; subcarrier spacing of PUSCH is 30 kHz and the transmission parameter of the first uplink control information includes a subcarrier spacing of one logical channel with subcarrier spacing of 15 kHz, where the logical channel is transmitted using PUSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of NTT in view of Bae in view of Tsai further in view of Lin to include the above recited limitations as taught by Oppo in order to transmit channels and information in connection with transmission parameters for different channels and information by the same terminal (Oppo, p. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416